Citation Nr: 0841691	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  07-13 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to Dependent's Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from July 1978 to June 1990 with 
18 years of prior active service.  The veteran died in April 
2003 and the appellant is his widow.   

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, the 
United States Court of Appeals for Veterans Claims (Court) 
has held section 5103(a) notice must be tailored to the 
claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2008).  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Id.  

In this case, during the veteran's lifetime, service 
connection was in effect for costochondritis and xiphoid 
process inflammation and degenerative joint disease of the 
right hip, both evaluated as non-compensable.  While the RO 
sent a notice dated in May 2005, this notice did not comply 
with the Court's holding in Hupp.  On remand, this must be 
accomplished.

In several statements, the appellant discussed the veteran's 
treatment records dated in the years prior to his death.  
However, there are currently no treatment records in the 
claims folder.  As there are outstanding relevant evidence, 
the RO should assist the appellant in obtaining the veteran's 
treatment records.  See 38 C.F.R. § 3.159(c) (2008); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The RO has requested that the appellant provide further 
information as to her former marriages.  On remand, the RO 
should again request that the appellant provide the 
information.  

Additionally, VA's duty to assist includes a duty to obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).  See also Robinette v. Brown, 
8 Vet. App. 69, 76 (1995).  In this case, the veteran's 
Certificate of Death listed the cause of death as cancer of 
the stomach.  Service treatment records show multiple 
complaints of various stomach pains (in June 1971, November 
1971, October 1975, November 1977, and July 1979).  Diagnoses 
included peptic disease, gastritis, and hyperacidity.  On 
remand, the case should be referred to a VA physician to 
determine whether the veteran's development of cancer of the 
stomach was related to active service, to include notations 
of complaints related to the stomach, and/or exposure to 
herbicides in service (The Board notes that the service 
connection for stomach cancer is not warranted on a 
presumptive basis due to herbicide exposure.  See Notice, 68 
Fed. Reg. 27,630-41 (May 20, 2003)).    

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the appellant a 
letter that complies with the 
notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously 
provided to VA is necessary to 
substantiate the appellant's claim. The 
notice should include (1) a statement 
of the conditions for which the veteran 
was service connected at the time of 
his death (costochondritis and xiphoid 
process inflammation and degenerative 
joint disease of the right hip, both 
evaluated as non-compensable); (2) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a previously 
service-connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service connected.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the 
appellant and which portion, if any, VA 
will attempt to obtain on her behalf.  

2.	With any necessary assistance from the 
appellant, the RO should attempt to 
obtain all of the veteran's clinical 
records from M. D. Anderson Clinic and 
other facilities where he received 
treatment for his cancer and other 
ailments in the years preceding his 
death.  All efforts to obtain these 
records should be noted in the claims 
folder.

3.	The RO should request again that the 
appellant clarify the information as to 
her former marriages (date and place of 
each prior marriage and termination, 
and the reason for termination). 

4.	The RO should send the claims folder to 
an appropriate specialist to determine 
whether the veteran's cause of death 
was related to his active service.  The 
examiner should review the claims 
folder and provide an opinion as to 
whether there is a 50 percent 
probability or greater that the 
veteran's cause of death (i.e. cancer 
of the stomach) was related to the 
veteran's period of active service, 
including any notations of stomach pain 
in service, and/or due to Agent Orange 
exposure during service (note that 
service connection for stomach cancer 
is not warranted on a presumptive basis 
due to herbicide exposure.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003)).  
He/she should provide the rationale for 
all opinions provided.

5.	Then, the RO should readjudicate the 
appellant's claims.  If the benefits 
sought on appeal are not granted, the 
RO should issue a supplemental 
statement of the case and provide the 
appellant an opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




